Citation Nr: 1021747	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for a right arm disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1969 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue was previously the subject of a January 2006 
Board remand for additional development.  This Board remand 
also included the issue of entitlement to service connection 
for posttraumatic stress disorder (PTSD).  In January 2010, 
the RO granted service connection for PTSD.  Since this RO 
decision represents a full grant of the benefit sought, the 
issue is no longer on appeal.  With respect to the issue 
currently on appeal, the Board finds the development to be 
complete, and the issue is ready for appellate review.


FINDING OF FACT

The competent medical evidence does not show that any of the 
Veteran's present right arm disorders are etiologically 
related to active service or with regard to degenerative 
joint disease of the right arm, initially manifested within a 
year of separation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right arm disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, 

in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

The Veteran asserts that he injured his right arm during 
service when a crane cable accidently hit his right arm.  He 
reported seeking medical attention and being placed on light 
duty status for three weeks.  The only available service 
treatment record is the Veteran's May 1976 separation 
examination report.  It reflects that his right arm was 
clinically examined and found to be normal.  

Private medical records, dated August 2003, showed that the 
Veteran sought medical attention for both elbows upon 
complaints of pain.  The physician observed the Veteran to 
have a full range of motion.  However, he diagnosed lateral 
epicondylitis for both elbows and gave an injection for the 
right elbow.  

The Veteran was afforded an August 2009 VA examination.  He 
reported experiencing numbness and weakness of the right arm.  
He attributed the symptoms to an active service injury.  The 
examiner performed a through clinical and neurological 
examination.  X-ray studies showed degenerative joint disease 
of the right elbow, wrist, and hand.  He diagnosed 
degenerative joint disease of the right elbow, wrist, and 
hand; mild carpal tunnel syndrome.  The examiner detailed the 
Veteran's medical history, which included the separation 
examination and numerous subsequent examinations taking place 
on January 1984, December 1999, January 2001, and August 
2003.  He concluded that he could not provide a non-
speculative medical opinion as to the etiology of the 
Veteran's present right arm disorders.  The examiner further 
stated that there is no evidence to relate the disability to 
active service as the available service records do not 
document a right arm disorder.  

Analysis

In brief, the Veteran presently experiences numbness and 
weakness of the right arm.  The medical evidence confirms 
diagnoses of degenerative joint disease of the right elbow, 
wrist, and hand; mild carpal tunnel syndrome.  He asserts 
that these disorders resulted from an in-service injury to 
his right arm.  The only service record available, the 
separation examination report, does not document any right 
arm disorder.  Without documentation of a right arm disorder 
during service and in subsequent medical examinations 
following service, the VA examiner declined to relate the 
present right arm disorder to service.  The Veteran has not 
submitted any additional evidence relating the right arm 
disorders to service or initially manifest within a year of 
separation.  

Initially, the Board observes that in cases where the 
Veteran's service treatment records are unavailable through 
no fault of the claimant, there are heightened obligations 
for the Board to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the legal standard for establishing a claim 
for service connection is not lowered, but rather the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant is increased.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board will 
adjudicate this appeal in light of these considerations.  

The pertinent issue is whether there is competent medical 
evidence relating the Veteran's right arm disorder to his 
reported active service injury.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

The only evidence of record supporting the Veteran's claim is 
his own lay opinion.  Even considering his assertions as a 
continuity of symptomatology since service, such a history is 
substantially rebutted by the opinion set forth in the August 
2009 VA examination report and the absence of any right arm 
disorder noted during the separation examination.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

The competent medical evidence does not show that the 
Veteran's present right arm disorders are etiologically 
related to service.  38 C.F.R. § 3.159(a).  The examiner 
conducting the August 2009 VA examination noted that periodic 
physical examinations did not show any right arm disability 
for many years following service.  He also observed that the 
separation examination report did not reference any right arm 
disorder.  Based on a thorough review of the claims file, the 
examiner concluded that the etiology of the right arm 
disorders is unknown.  He further commented that there is no 
evidence indicating the disorders are related to service.  
The Veteran has not submitted any medical evidence suggesting 
that any right arm disability is related to service.  In sum, 
the competent medical evidence does not support the Veteran's 
contention that his present right arm disorders are related 
to an active service right arm injury.  See id.  Overall, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right arm disability.  The claim 
is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Russo, supra. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a March 2002 
letter, prior to the date of the issuance of the appealed 
February 2002 rating decision.  The Veteran was not notified 
about how a disability rating and an effective date for the 
award of benefits are assigned in cases where service 
connection is warranted until a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a Supplemental Statement of the Case issued in January 2010.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

For appeals previously remanded by the Board, the Veteran has 
a right compliance with the remand directives as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this instance, the Board issued a January 2006 remand to 
associate outstanding medical records and to provide a VA 
examination.  The following items have been associated with 
the record: updated VA Medical Center (VAMC) records from Las 
Vegas, Edward Hines VAMC records, and North Chicago VAMC 
records.  The San Francisco VAMC, Riveredge Hospital, and the 
McGraff Clinic were contacted, but these institutions 
responded that they did not presently have records pertaining 
to the Veteran.  The records from the Barbers Point Regional 
Medical Center in Hawaii were not located since the facility 
had closed.  The records at the Tripler Army Medical Center 
were not located after an NPRC (National Personnel Records 
Center) search upon referral by the Medical Center.  The 
Veteran was afforded a VA examination for his right arm 
disability.  The Board notes that additional instructions in 
the remand concerned a claim not presently on appeal and 
finds that the record reflects substantial compliance with 
its prior remand.  See id. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed right arm 
disorder described by the Veteran.  

The Board notes the Veteran's service treatment records are 
incomplete.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the Veteran 
in developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board has a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony. Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

In this instance, the RO sent a June 2002 letter to the 
Veteran which informed him that his service treatment records 
were incomplete and advised him to submit any records in his 
possession.  The RO contacted the Naval Historic Center and 
the NPRC to locate records that could verify the accident 
causing his right arm injury.  Their responses did not 
generate additional records.  See Naval Historic Center 
October 2009 letter; NPRC response dated December 2009.  In 
this instance, the Board finds that the RO took all available 
actions to locate the missing service treatment records.  
38 C.F.R. § 3.159(c)(2).    

Additionally, the Veteran was afforded a VA examination in 
August 2009 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflects a full 
review of the claims file, interview of the Veteran, physical 
examination, and medical opinions by an appropriately 
qualified healthcare provider.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The Board has considered that the VA 
examiner commented that he could not provide a non-
speculative medical opinion as to the etiology of the 
Veteran's right arm disability.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  However, the examiner explained 
that the right arm disorders were not documented at 
separation and in several physical examinations following 
service.  Thus, he could not opine as to the etiology without 
speculation.  The Board finds this explanation sufficient as 
to why a medical opinion could not be made and concludes that 
VA fulfilled its duty to assist in providing a VA 
examination, including its heightened obligations presented 
in this appeal.  See id.     

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a right arm disability is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


